Appeal by an employer and insurance carrier from a decision and award of death benefits to claimant, made by the Workmen’s Compensation Board. Decedent was a general farm hand on his employer’s 350 acre garden truck farm on Long Island, and had been so employed there for twenty-eight years. Seasonal day or hourly laborers in varying and considerable numbers were intermittently employed and those the employer’s son and agent conveyed to and from their homes in an autotruck. On such a trip on the day in question the son purchased a quantity of brownish fluid, a fuel for his model airplanes, which he placed in an unlabeled glass jug and left in the cab of his truck upon his return to the farm. A few hours later decedent, discovering same and believing it contained wine, drank therefrom with fatal result. There was evidence that the presence of wine on or about the farm for the refreshment of the farm laborers was frequent and rather usual and customary. Decedent was one whose drinking habits were very moderate. Under the proofs it may fairly be said that when decedent, in the course of his employment, sought to refresh himself by a drink from the contents of the jug which he mistook for wine, he did not thereby separate his act from his employment. Rather, that such was an incident which arose out of it, the same as it would have been had he, with like fatal mistake, sought a drink of water from a container where it was usually or occasionally kept. Under the evidence it may fairly be said that the jug of poison was a risk so connected with and incident to decedent’s employment on the farm as to have arisen out of it. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.